UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT



                             No. 96-7591



DWIGHT M. SUTTON,

                                             Plaintiff - Appellant,

          versus

MARYLAND DIVISION OF CORRECTION; RICHARD A.
LANHAM, JR., Commissioner for the Maryland
Division of Corrections; LLOYD L. WATERS,
Warden, Maryland Correctional Institution-
Hagerstown,

                                            Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Peter J. Messitte, District Judge. (CA-96-
953-PJM)


Submitted:   February 13, 1997          Decided:     February 27, 1997

Before WIDENER and HAMILTON, Circuit Judges, and BUTZNER, Senior
Circuit Judge.

Affirmed by unpublished per curiam opinion.

Dwight M. Sutton, Appellant Pro Se. John Joseph Curran, Jr., At-
torney General, Glenn T. Marrow, OFFICE OF THE ATTORNEY GENERAL OF
MARYLAND, Baltimore, Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals the district court's order denying relief on

his 42 U.S.C. § 1983 (1994) complaint. We have reviewed the record

and the district court's opinion and find no reversible error. Ac-

cordingly, we affirm on the reasoning of the district court. Sutton
v. Maryland Div. of Correction, No. CA-96-953-PJM (D. Md. Aug. 28,

1996). We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process; we deny
the motion to appoint counsel.




                                                          AFFIRMED




                                 2